Title: [Diary entry: 26 July 1786]
From: Washington, George
To: 

Wednesday 26th. Mercury at 70 in the Morning—at Noon 80 and 80 at Night. Calm, Clear & pleasant all day. Mr. Herbert, Colo. Ramsay, Colo. Allison and Mr. Hunter dined here and returned in the afternoon. One Edwd. Moystan who formerly lived with Mr. Robt. Morris as a Steward, & now keeps the City Tavern in Philadelphia came here to consult me on the Propriety of his taking the Coffee Ho[use] in Alexandria, i.e., on the prospect of its answering his purposes for keeping Tavern. Having fixed a roller to the tale of my drill plow, and a bush harrow between it & the barrel, I sent it by G. A. Washington to Muddy hole and had the intervals betwn. the corn which had

been left for the purpose sowed with Turnips in drills and with which it was done very well.